Appeal Dismissed and Memorandum Opinion filed August 21, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00914-CV

                     NDEM BURABARI ODUU, Appellant
                                        V.
             BARIVURE ELIZABETH DAN-DUKOR, Appellee

                    On Appeal from the 311th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-00572

                 MEMORANDUM                      OPINION
      After we sustained the court reporter’s contest to appellant’s statement of
inability to afford payment of costs, we ordered appellant to provide, by May 2,
2018, proof he had paid or made arrangements to pay for the clerk’s record and the
reporter’s record. We extended the deadline 60 days on appellant’s motions, but no
proof of payment arrangements was filed.

      On July 19, 2018, we again ordered appellant to provide proof of payment or
arrangements to pay for the clerk’s record and reporter’s record. Such proof was due
by July 30, 2018. We stated no further extensions would be granted absent
extraordinary circumstances. We cautioned that if appellant failed to make such a
showing with respect to the clerk’s record, this appeal may be dismissed. See Tex.
R. App. P. 35.3(a)(2), 37.3(b). Neither the clerk’s record nor proof of payment or
arrangements to pay for the clerk’s record has been filed.

      Accordingly, we DISMISS the appeal.



                                  PER CURIAM



Panel consists of Justices Boyce, Donovan, and Wise




                                         2